Case 3:18-cr-00321-T.]l\/| Document 50 Filed 12/26/18 Page 1 of 1

Ul\lITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THE UNITED STATES OF AMERICA

NOTICE OF APPEAL
~ vs - Case No. 3:18~cr~00321-TJM

MAXIMILIEN R. REYNOl_DS,
Defendant.

PLEASE TAKE NOTICE that upon the annexed Affidavit of Raymond M. Schlather, Esq.,
the annexed Supplementa| Affidavit of Doug|as K. Stern, Esq., the accompanying
Memorandum of Law, and upon all the papers and proceedings here before had and filed
herein, including the original bail application submissions and proceedings, defendant
Ma)<imi|ien R. Reyno|ds Wi|| apply to the United States District Court for the Northern District
of Nevv Yorl<, at the United States Courthouse in Syracuse, New Yorl< (Binghamton chambers
of District Court Judge assigned) on the 21st day of December, 2018, pursuant to 18 U.S.C.
§ 3145(b) and (c), and related provisions of law, for an Order of this Court revoking or
amending the Order of the Magistrate Judge filed December 10, 2018, Which denied
Defendant’s application for release on bail pending sentencing, and granting such other and

further relief as to the Court seems just and proper.

Dated: lthaca, New Yorl<
December 21, 2018

/s/ RAYMOND M. SCHLATHER
Attorney for Defendant
Bar Rol| No. 501364
SCHLATHER, STU|V|BAR, PARKS & SALK, LLP
200 East Buffa|o Street
P.O. BoX 353
Ithaca, New Yorl< |4850
(607) 273-2202
ray@ithacalaw.com

